Arnold, J.,
delivered the opinion of the court.
The errors assigned cannot be maintained. There is evidence sufficient to support the verdict, and the court was not at fault in sustaining the objection made to the testimony offered by appellant to prove contradictory statements made by his own witness. In the absence of a statute authorizing it, a party is not allowed to discredit a witness voluntarily ealled by him by proof of contradictory statements previously made by the witness, unless it is shewn by evidence to the satisfaction of the court that he has been deceived or misled by fraud or artifice practiced on him by the witness, and even then the foundation must first be laid for such evidence by calling the attention of the witness to the time, place, and persons before whom such supposed contradictory -declarations were made, and affording the witness opportunity -for explanation. 1 Greenlf. Ev., §§ 444,462; 1 Wharf. Ev., §§ -54-9, .555'; Moore v. Chicago, etc., R. R. Co., 59 Miss. 243.

Affirmed.